Citation Nr: 0703049	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  04-25 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a rating for residuals of a fracture of the 
right iliac crest with limitation of motion of the right hip, 
in excess of 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1962 through 
February 1964.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  


FINDINGS OF FACT

The veteran's residuals of a fracture of the right iliac 
crest more nearly approximate limitation of flexion of the 
thigh to 20 degrees. 


CONCLUSION OF LAW

The criteria for an increased rating in excess of 30 percent 
for residuals of a fracture to the right iliac crest have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.519, 4.1, 4.7, 4.71a, Diagnostic Code 
5252 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for an increased rating, he was not 
provided with the notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran 
concerning this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of the final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for an increase.  Thus, any question as to the 
appropriate effective date to be assigned is rendered moot.

In the instant case, the Board concludes that the RO letter 
sent in August 2003, (prior to the December 2003 adverse 
determination) adequately informed the veteran of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
veteran was expected to provide.  The letter also essentially 
told the veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board further notes that the veteran's service medical 
records and VA records have been obtained.  The veteran was 
also provided with a VA examination of the right thigh and 
hip.  Additionally, the veteran submitted statements 
regarding his condition.  The veteran has not identified any 
further evidence with respect to his claim, and the Board is 
similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
entitlement to a higher initial evaluation assigned, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1994).  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (2006).

In an August 1984 rating decision, the RO granted service 
connection for residuals of a right hip fracture, and 
assigned a rating of 30 percent, effective March 21, 1984.  
In August 2003, the veteran submitted a claim for a rating in 
excess of 30 percent for residuals of a fracture of the iliac 
crest.

The veteran submitted VA medical records dated July 2002 
through February 2004.  These records showed consistent 
complaints of, and treatment for right hip pain.  A February 
2004 record noted that the veteran walked with a limp, had 
flexion limited to 100 degrees, and had no neurological 
deficiencies.  The physician recommended that the veteran use 
a cane to help with the limp.

The veteran was afforded a VA examination in September 2003.  
The veteran reported that after his in service right hip 
fracture, he was in the hospital for about six months, after 
which he underwent physical therapy.  The veteran was later 
placed on light duty for eight to ten months and then 
returned to regular duty for the remainder of his time in 
service.  Upon discharge, the veteran worked as a miner for 
approximately 15 years.  Later he worked in construction 
until July 2003, when he was laid off.  The veteran reported 
he was unable to work anymore due to his pain.  He reported 
pain rising to a degree of 10/10 on a bad day and on a very 
good day, pain was at a 7/10.  He reported that his pain is 
aggravated by prolonged walking, repeated bending over, and 
heavyweight lifting.  Pain was also worse during cold or damp 
weather.  The examiner noted that the veteran walked with a 
decided right hip limp, but did not use any assistive devices 
such as a cane, crutches, a brace, or corrective shoes.  
Examination of the right hip revealed an operative scar in 
the right iliac area with a depressed scar.  There was a 
slight tenderness on the right hip along the right iliac 
crest, but no redness, swelling, open sore, or drainage was 
present.  The veteran was able to bend backwards a little bit 
without much pain.  He was also able to bend forward, but was 
not able to touch his toes due to some degree of pain with 
the motion.  Neurological testing revealed no focal defects.  
The examiner provided diagnoses of status post right iliac 
crest fracture, and arthritis, post trauma.  

Range of motion testing was done by a physical therapist in 
conjunction with the veteran's September 2003 VA examination.  
The veteran had flexion limited to 40 degrees, extension 
limited to 5 degrees, abduction limited to 10 degrees, 
internal rotation limited to 5 degrees and external rotation 
limited to 20 degrees.  X-rays of the left and right hip, 
dated September 2003, revealed normal examinations of both 
the right and left hips.  X-rays of the lumbosacral spine, 
dated September 2003, noted minimal degenerative changes 
present, with no evidence of neoplastic or recent traumatic 
changes.  X-rays of the pelvis, dated September 2003, 
revealed an old deformity of the right iliac bone from remote 
trauma, with no recent fractures or acute bony changes in the 
pelvis.

The veteran is currently rated at 30 percent under 38 C.F.R. 
§ 4.71, Diagnostic Code 5252 for limitation of flexion of the 
thigh.  Under Diagnostic Code 5252, a 20 percent rating is 
warranted for flexion limited to 30 degrees; a 30 percent 
rating is warranted for flexion limited to 20 degrees, and a 
40 percent rating is warranted for flexion limited to 10 
degrees.  Upon physical therapy testing during the September 
2003 VA examination, the veteran was shown to have flexion 
limited to 40 degrees, extension limited to 5 degrees, 
abduction limited to 10 degrees,  internal rotation limited 
to 5 degrees and external rotation limited to 20 degrees.  
Additionally, while the February 2004 VA treatment record did 
show that the physician recommended the veteran use a cane to 
help with his limp, it did not show that the veteran's  
flexion in his right hip was limited to 10 degrees.  As the 
evidence does not show that the veteran has flexion limited 
to 10 degrees, a rating in excess of 30 percent is not 
warranted under Diagnostic Code 5252.

Additionally, a rating in excess of 30 percent is not 
warranted under 38 C.F.R. § 4.71, Diagnostic Codes 5250, 
5251, 5253, 5254, or 5255, as there is no evidence showing 
ankylosis of the hip, extension of the thigh limited to five 
degrees, impairment of the thigh with limitation of 
abduction, adduction or rotation, flail joint of the hip, or 
impairment of the femur.  

The Board is aware of the veteran's complaints of pain in his 
hip.  There is however, no objective evidence that pain on 
use of the joint results in limitation of motion to a degree 
which would support a higher rating.  38 C.F.R. §§ 4.40, 
4.45; Deluca v. Brown, 8 Vet. App. 202 (1995).

Under the circumstances of the instant case, the Board must 
find that the preponderance of the evidence is against the 
claim for an increase; the benefit of the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating for residuals of a fracture of the 
right iliac crest with limitation of motion of the right hip, 
in excess of 30 percent, is denied.



____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


